Citation Nr: 0915555	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-21 557	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbar myositis prior to March 31, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbar myositis beginning March 31, 2004.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar myositis beginning January 25, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from November 1971 
to August 1973, including service in Vietnam.  

In December 2005, the Board of Veterans' Appeals (Board) 
denied service connection for osteoporosis due to exposure to 
herbicides and remanded the issues currently on appeal to the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO) for additional 
development.

Additional private treatment records dated in June 2005 were 
added to the file in January 2009, after the most recent 
supplemental statement of the case, along with a waiver of RO 
review of these new records.


FINDINGS OF FACT

1.  The Veteran is shown to have had combat with the enemy 
while serving on active duty.

2.  There is no current diagnosis of PTSD due to service.  

3.  Limitation of flexion of the thoracolumbar spine was to 
60 degrees on VA examination on March 31, 2004.
4  Limitation of flexion of the thoracolumbar spine was to 30 
degrees on VA examination on January 25, 2008.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected lumbar 
myositis prior to March 31, 2004 have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5237 (2008).  

3.  The criteria for the assignment of an evaluation of 20 
percent, but no higher, for the service-connected lumbar 
myositis beginning March 31, 2004 have been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5237 (2008).  

4.  The criteria for the assignment of an evaluation of 40 
percent, but no higher, for the service-connected lumbar 
myositis beginning January 25, 2008 have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2007).The regulations implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issues decided herein.

In April and November 2006, the RO sent the Veteran a letter 
in which he was informed of the requirements needed to 
establish service connection and an increased evaluation.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the record after the 
letters.

The Veteran was informed in the April 2006 letter that a 
disability rating and effective date would be assigned if his 
service connection claim was granted and was provided 
information on effective dates if his increased rating claim 
was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was also advised that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disability has on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  



VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in January and June 2008. See Charles v. Principi, 
16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his 
personal hearing at the RO in November 2003.  The Board 
additionally finds that general due process considerations 
have been complied with by VA. See 38 C.F.R. § 3.103 (2008).


Service Connection Claim - PTSD

The Veteran asserts that he has PTSD which is the result of 
active military service. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied. 
Specifically, the preponderance of the competent evidence 
does not show that the Veteran has PTSD.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in 
service.38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, a veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The evidence on file indicates that the Veteran was "engaged 
in combat" and that, therefore, his claimed stressors have 
been sufficiently corroborated.  However, there must also be 
medical evidence establishing a diagnosis of the disorder and 
a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.

Although there are earlier diagnoses of PTSD, there are also 
diagnoses of other psychiatric disabilities rather than PTSD, 
including a depressive disorder.  On VA psychiatric 
evaluation in June 2008, which is the most recent medical 
evidence on file and included review of the claims files and 
examination of the Veteran, the examiner noted that there was 
no evidence of a psychiatric problem until 28 years after 
service discharge and diagnosed alcohol dependence and a 
depressive disorder.  The examiner did not diagnose PTSD 
because the Veteran did not fulfill the symptom criteria for 
persistent avoidance of the stimulus.  According to the 
examiner, the Veteran was gainfully employed until 2005 and 
trauma exposure in service did not cause impairment in 
social, occupational, or other areas of functioning.

A diagnosis of PTSD linked to service is a predicate for the 
establishment of service connection for PTSD, as required by 
the law cited above. It is well-settled that VA must follow 
all relevant laws and regulations. 38 U.S.C.A. § 7104(c) 
(West 2002). See also Vitarelli v. Seaton, 359 U.S. 535, 539-
40 (1959); Service v. Dulles, 354 U.S. 363, 383-89 (1957); 
United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 
265-68 (1954); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991) (Board not free to ignore regulation adopted by VA); 
see also Grivois v. Brown, 6 Vet. App. 136, 140 (1994) 
(citing Vitarelli, supra, for proposition that procedures 
must be provided to all similarly situated VA claimants).

Because there is no current diagnosis of PTSD, all of the 
elements needed to support an award of service connection for 
PTSD have not been shown in this case.  Service connection 
for PTSD must therefore be denied.

With respect to the testimony and the written statements by 
and on behalf of the Veteran in support of his service 
connection claim, lay statements alone are not competent 
evidence to establish the diagnosis of PTSD due to service.  
A layperson is generally not competent to make a 
determination that a particular disability is the result of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

The Veteran was originally service connected for chronic low 
back strain by rating decision in May 1974 and assigned a 0 
percent rating effective August 21, 1973.  An April 2002 
rating decision granted a 10 percent rating for service-
connected low back disability, described as lumbar myositis, 
effective November 20, 2000 under Diagnostic Codes 5003-5295.  
The Veteran timely appealed, contending that the disability 
is more severe than evaluated.

During the pendency of this appeal, regulatory changes 
revised the criteria for diagnosing and evaluating the spine 
effective September 26, 2003.  68 Fed. Reg. 51454-51458 
(2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO has addressed the Veteran's claim for increase under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, there 
is no prejudice to the Veteran for the Board to apply both 
the old and new regulatory provisions.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In the absence of limitation of motion, a 20 percent 
rating is warranted with x-ray evidence of involvement of 2 
or more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  A 10 percent 
rating is warranted for x- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  Id.

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2008).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2008).  Each 
range of motion measurement is rounded to the nearest five 
degrees.  Id. at Note (4) (2008).  

The evidence on file reveals that, prior to March 31, 2004, 
forward flexion of the thoracolumbar spine was to 85 degrees 
and backward extension was to 25 degrees; no back spasms were 
found on motion.  There was also no additional functional 
impairment on repetitive motion.  With only slight loss of 
motion and no spasms, a rating in excess of 10 percent was 
not warranted under the applicable diagnostic codes prior to 
September 26, 2003.

However, on VA examination on March 31, 2004, flexion of the 
thoracolumbar was to 60 degrees, with extension to 20 
degrees, lateral bending to 22 degrees to each side, and 
bilateral rotation was to 30 degrees.  When examined by VA on 
January 25, 2008, flexion of the lumbar spine was only to 30 
degrees, with extension to 6 degrees.  Therefore, based on 
the currently applicable rating criteria, an evaluation of 20 
percent is warranted beginning March 31, 2004 and a 40 
percent evaluation is warranted beginning on January 25, 
2008.  See Hart, supra.  A rating is excess of 40 percent is 
not warranted because there is no evidence of ankylosis of 
the thoracolumbar spine.  

Because it is unclear from the findings on VA examination in 
January 2008 whether the Veteran's low back pain and loss of 
motion are due solely to his service-connected lumbar 
myositis, the symptomatology cannot be easily separated into 
service-connected and nonservice-connected manifestations.  
In fact while the examiner said that the lumbar myositis and 
the lumbar discogenic disc disease were unrelated, he also 
said that the Veteran's loss of back motion was not due to 
other factors "not related to the disability being 
examined."  Consequently, all of the symptomatology must be 
considered as service-connected.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (Observing that when it is not 
possible to separate the effects of a service-connected 
condition and a non- service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service- 
connected condition).

As an electromyogram in February 2008 did not find any 
evidence of radiculopathy due to the veteran's service-
connected low back disability, a separate rating for the 
neurologic manifestations of the veteran's low back 
disability is also not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 Note (1) (2008).  

There was no additional loss of joint function on repetitive 
motion of the low back due to pain, fatigue, or lack of 
coordination on examination in March 2004.  Moreover, as 40 
percent is the maximum rating for loss of motion of the 
lumbosacral spine, a higher rating is currently not warranted 
for service-connected low back disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  See also Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  A rating in excess of those 
assigned is provided in the rating schedule, but the medical 
evidence reflects that this manifestation is not present in 
this case, as discussed above.  In other words, the Veteran 
did not have ankylosis of the spine when evaluated in 2008.

Consequently, the evidence does not demonstrate that the 
service-connected lumbar myositis markedly interferences with 
employment.  Further, there is no evidence that the veteran 
has been hospitalized due to his service-connected low back 
disability.  Accordingly, the RO's decision not to submit 
this issue for extraschedular consideration was correct.  


ORDER

Service connection for PTSD is denied.

An evaluation in excess of 10 percent for the service-
connected lumbar myositis prior to March 31, 2004 is denied.  

A rating of 20 percent for the service-connected lumbar 
myositis beginning March 31, 2004 is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

A rating of 40 percent for the service-connected lumbar 
myositis beginning January 25, 2008 is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


